Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
July 16, 2019, is among AMPLIFY ENERGY OPERATING LLC, a Delaware limited
liability company (the “Borrower”), AMPLIFY ACQUISITIONCO INC., a Delaware
corporation (the “Parent”), each of the other undersigned guarantors (together
with the Borrower, and the Parent, collectively, the “Loan Parties”), each of
the Lenders that is a signatory hereto and BANK OF MONTREAL, as administrative
agent for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”).

Recitals

A. The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of November 2, 2018 (as
amended by that certain First Amendment to Credit Agreement dated as of
May 5, 2019 (the “First Amendment”), and as further amended, restated, amended
and restated, modified or otherwise supplemented from time to time prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have,
subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.

B. The Borrower, Parent, the Administrative Agent and the Lenders party hereto
desire to enter into this Amendment, to among other things, make certain
amendments to the Credit Agreement.

C. Amplify Energy Corp., a Delaware corporation (the “Public Parent”), entered
into that certain Agreement and Plan of Merger dated as of May 5, 2019 (the
“Merger Agreement”), by and among, the Public Parent, Midstates Holdings, Inc.,
a Delaware corporation (“Merger Sub”), and Midstates Petroleum Company, Inc., a
Delaware corporation (the “Company”), pursuant to which the Company plans to
acquire the Public Parent, directly or indirectly, via a merger between the
Public Parent and Merger Sub (the “Merger”), following which the Company may
contribute the Equity Interests it holds in Midstates Petroleum Company, LLC, to
the Borrower (the “Contribution”).

D. Pending the consummation of the Merger and the Contribution, the
Administrative Agent and the Lenders have agreed to maintain the Borrowing Base
at the same amount as in effect prior the date of the Merger Agreement, provided
that if the Merger and Contribution (if any) have not been consummated on or
prior to August 31, 2019, the Borrower agrees that the Administrative Agent and
the Lenders shall have the right (but not the obligation) to redetermine the
Borrowing Base on or after September 1, 2019, which redetermination will be in
lieu of the scheduled redetermination for Spring 2019.

 

1



--------------------------------------------------------------------------------

E. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed such term in the Credit Agreement, as modified hereby. Unless otherwise
indicated, all section and exhibit references in this Amendment refer to the
respective sections and exhibits in the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms therein in the appropriate alphabetical order:

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning provided in Section 10.20.

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to it in Section 10.20.

“Supported QFC” shall have the meaning assigned to it in Section 10.20.

“U.S. Special Resolution Regimes” shall have the meaning assigned to it in
Section 10.20.

2.2 Article I of the Credit Agreement is hereby amended by inserting therein the
following new Section 1.08:

“Section 1.08 Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.”

 

2



--------------------------------------------------------------------------------

2.3 Section 3.03(b) of the Credit Agreement is hereby amended by replacing the
reference to “clause (b)” in the fourth line thereof with “clause (b)(i)”.

2.4 Section 6.18(b) of the Credit Agreement is hereby amended by replacing the
words “but such accounts shall otherwise be subject to the requirements of this
Section 6.18(b)” with the words “and the Borrower shall not be required to
deliver Control Agreements with respect to such accounts until 120 days after
the consummation of such transactions”.

2.5 Section 6.19(b) of the Credit Agreement is hereby deleted and replaced in
its entirety to read as follows:

“(b) Without limiting the foregoing requirements set forth in Section 6.19(a) in
any manner (and subject to limitations set forth in Section 7.12), from and
after December 31, 2018, the Borrower shall enter into from time to time (and
thereafter, the Borrower shall maintain in effect) Hedge Transactions with
Approved Counterparties in respect of commodity prices for crude oil and natural
gas such that the notional aggregate volumes of crude oil and natural gas
covered by all Hedge Transactions of the Borrower as of any date of
determination equal or exceed (i) an aggregate amount of fifty percent (50%) of
the reasonably anticipated projected production of natural gas and crude oil
(calculated on an equivalent basis) from Oil and Gas Properties comprising
Proved Developed Producing Reserves of the Loan Parties evaluated in the Initial
Engineering Report or the then most recently delivered Engineering Report,
during the period of twelve consecutive full calendar months immediately
following any such date of determination and (ii) an aggregate amount of
twenty-five percent (25%) of the reasonably anticipated projected production of
natural gas and crude oil (calculated on an equivalent basis) from Oil and Gas
Properties comprising Proved Developed Producing Reserves of the Loan Parties
evaluated in the Initial Engineering Report or the then most recently delivered
Engineering Report, during the period of twelve (12) consecutive full calendar
months immediately following the period described in the foregoing clause (i) of
this Section 6.19(b) (and shall, upon request, provide to the Administrative
Agent reasonable evidence satisfactory to the Administrative Agent demonstrating
the Borrower’s compliance with the foregoing).

2.6 Article X of the Credit Agreement is hereby amended to include a new
Section 10.20 to read as follows:

“Section 10.20 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Transactions or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit

 

3



--------------------------------------------------------------------------------

Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan t Documents were governed by the laws
of the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

Section 3. Right to Redetermine Borrowing Base. The Borrower hereby agrees that
in the event that the Merger and the Contribution have not both been consummated
on or prior to August 31, 2019, the Administrative Agent and the Lenders shall
have the right (but not the obligation) to redetermine the Borrowing Base on or
after September 1, 2019, in accordance with the redetermination methodology
described in the Credit Agreement, which redetermination will be in lieu of the
Scheduled Redetermination for spring 2019. For the avoidance of doubt, any such
redetermination shall not constitute a Special Redetermination pursuant to
Section 2.05(b)(ii) of the Credit Agreement.

Section 4. Effectiveness. This Amendment shall become effective on the date (the
“Effectiveness Date”) on which each of the following conditions is satisfied:

4.1 The Administrative Agent shall have received counterparts of this Amendment
from the Loan Parties and the Required Lenders.

4.2 Each of the Parent, the Borrower and each other Loan Party shall have
confirmed and acknowledged to the Administrative Agent and the Lenders, and by
its execution and delivery of this Amendment each of the Parent, the Borrower
and each other Loan Party does hereby confirm and acknowledge to the
Administrative Agent and the Lenders, that (a) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate or limited liability company action, as applicable, on the part of the
Parent, the Borrower and each other Loan Party, (b) the Credit Agreement and
each other Loan Document to which it is a party constitute valid and legally
binding agreements enforceable against the each of the Parent, the Borrower and
each other Loan Party in accordance with their respective terms, except

 

4



--------------------------------------------------------------------------------

as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, and (c) the representations and warranties by the each of the Parent,
the Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document to which such entity is a party are true
and correct on and as of the Effectiveness Date in all material respects (or if
such representation or warranty is qualified by or subject to a “materiality”,
“material adverse effect”, “material adverse change” or any similar term or
qualification, such representation or warranty shall be true and correct in all
respects) as though made on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case was true and correct, in all material respects (or if such
representation or warranty is qualified by or subject to a “materiality”,
“material adverse effect”, “material adverse change” or any similar term or
qualification, such representation or warranty shall continue to be true and
correct in all respects) as of such earlier date, and (d) no Default or Event of
Default exists under the Credit Agreement or any of the other Loan Documents.

Section 5. Miscellaneous.

5.1 Confirmation and Effect and No Waiver. The provisions of the Credit
Agreement (as modified by this Amendment) shall remain in full force and effect
in accordance with its terms following the effectiveness of this Amendment. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as modified hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as modified hereby. This Amendment is a Loan Document for all purposes under the
Loan Documents. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any default of the Public Parent, the Parent,
the Borrower or any other Loan Party or any right, power or remedy of the
Administrative Agent or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. This
Amendment shall serve as a modification to the Credit Agreement, but shall not
extinguish or novate the Loans or any other Obligation under the Credit
Agreement.

5.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this Amendment, (b) ratifies and
affirms all of their respective Obligations and each of their other obligations
under the Credit Agreement and the other Loan Documents to which it is a party,
as modified hereby, (c) acknowledges, renews and extends its continued liability
under the Credit Agreement and the other Loan Documents to which it is a party,
as modified hereby, (d) ratifies and affirms all Liens granted by it pursuant to
the Loan Documents to secure the Secured Obligations (except to the extent that
such Liens have been released in accordance with the Loan Documents) and affirms
that after giving effect to this Amendment, the terms of the Security
Instruments secure, and will continue to secure, all Secured Obligations
thereunder, and (e) agrees that its guarantee under the Guaranty, if applicable,
and the other Loan Documents to which it is a party, as modified hereby, remains
in full force and effect with respect to the Obligations.

 

5



--------------------------------------------------------------------------------

5.3 Stipulation Regarding Amendments to Become Effective Upon First Amendment
Implementation Date. The parties hereto acknowledge and agree that nothing in
this Amendment shall (or shall be deemed to) supersede or otherwise modify the
amendments to the Credit Agreement that will be implemented upon the First
Amendment Implementation Date (as defined in the First Amendment) pursuant to
Section 2 of the First Amendment. For the avoidance of doubt, each of the
amendments to the Credit Agreement contemplated by Section 2 of the First
Amendment shall become effective and be implemented (if at all) upon the First
Amendment Implementation Date in accordance with the First Amendment without
regard to the provisions of this Amendment becoming effective between the First
Amendment Effectiveness Date (as defined in the First Amendment) and the First
Amendment Implementation Date.

5.4 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic (e.g., pdf) transmission shall be effective
as delivery of a manually executed original counterpart hereof.

5.5 No Oral Agreement. THIS WRITTEN AGREEMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 Governing Law. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

5.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for fees and expenses in connection with this Amendment
pursuant to the terms and conditions of Section 10.04 of the Credit Agreement.

5.8 Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.9 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns as
permitted under Section 10.06 of the Credit Agreement.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:   

AMPLIFY ENERGY OPERATING LLC,

a Delaware limited liability company,

as the Borrower

   By:   

/s/ Martyn Willsher

   Name:    Martyn Willsher    Title:    Senior Vice President and Chief
Financial Officer PARENT:    AMPLIFY ACQUISITIONCO INC.,    a Delaware
corporation, as Parent    By:   

/s/ Martyn Willsher

   Name:    Martyn Willsher    Title:    Senior Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

GUARANTORS:   AMPLIFY ENERGY SERVICES LLC,   a Delaware limited liability
company   By:   

/s/ Martyn Willsher

  Name:    Martyn Willsher   Title:    Senior Vice President and Chief Financial
Officer   BETA OPERATING COMPANY, LLC,   a Delaware limited liability company  
By:   

/s/ Martyn Willsher

  Name:    Martyn Willsher   Title:    Senior Vice President and Chief Financial
Officer   SAN PEDRO BAY PIPELINE COMPANY,   a California corporation   By:   

/s/ Martyn Willsher

  Name:    Martyn Willsher   Title:    Senior Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF MONTREAL, as Administrative Agent and as a
Lender   By:   

/s/ James V. Ducote

  Name:    James V. Ducote   Title:    Managing Director

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A., as a Lender   By:   

/s/ Raza Jafferi

  Name:    Raza Jafferi   Title:    Director

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   CITIBANK, N.A., as a Lender   By:   

/s/ Cliff Vaz

  Name:    Cliff Vaz   Title:    Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   REGIONS BANK, as a Lender   By:   

/s/ Cody Chance

  Name:    Cody Chance   Title:    Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   U.S. BANK NATIONAL ASSOCIATION,   as a Lender   By:   

/s/ John C. Lozano

  Name:    John C. Lozano   Title:    Senior Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender   By:
  

/s/ Donovan C. Broussard

  Name:    Donovan C. Broussard   Title:    Authorized Signatory   By:   

/s/ Scott W. Danvers

  Name:    Scott W. Danvers   Title:    Authorized Signatory

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   KEYBANK, NATIONAL ASSOCIATION,   as a Lender   By:   

/s/ George E. McKean

  Name:    George E. McKean   Title:    Senior Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   HANCOCK WHITNEY BANK, as a Lender   By:  

/s/ Parker U. Mears

  Name:   Parker U. Mears   Title:   Senior Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   UBS AG, STAMFORD BRANCH, as a Lender   By:   

/s/ Darlene Arias

  Name:    Darlene Arias   Title:    Director   By:   

/s/ Houssem Daly

  Name:    Houssem Daly   Title:    Associate Director

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   GOLDMAN SACHS BANK USA, as a Lender   By:   

/s/ James Minieri

  Name:    James Minieri   Title:    Authorized Signatory

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]